DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 04/04/2022, in which, claims 1, 4, and 9 are amended. Claims 1-12 remain pending in the present application with claims 1, 4, and 9 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 04/04/2022 with respect to amended claims 1, 4, and 9 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Balberg et al. (US 20080312533 A1, hereinafter referred to as “Balberg”) in view of Neiss	(US 20070136014 A1, hereinafter referred to as “Neiss”), and further in view of Treado et al. (US 20120062697 A1, hereinafter referred to as “Treado”).
Regarding claim 1, Balberg discloses a hybrid imaging product for use in an endoscope. the hybrid imaging product comprising: 
a first plurality of source illumination fibers positioned at a distal end of the endoscope, the first plurality of source illumination fibers (see Balberg, paragraph [0048]: “It should be understood that the light output port OP may be integral with the light emitting element(s) or may be constituted by a distal end of an optical fiber unit”) configured to transmit a first plurality of modulated photons (see Balberg, paragraph [0162]: “FIG. 5B illustrates a similar configuration of a measurement unit 101, but utilizing a light modulator (e.g., acousto-optic modulator or photorefractive crystal) 815 located in optical path of light passing through fiber 811. Light propagating through fiber 811 is coupled into this light modulator through its entry face 811 a and is coupled out of the light modulator 815 through its exit face 816 a into another optical fiber 816, which is in turn optically coupled to coupler 851. Coupler 851 couples light from optical fibers 816 and 813 into fiber 812. As light propagates through light modulator 815”); and
a second plurality of source illumination fibers positioned at the distal end of the endoscope, the second plurality of source illumination fibers (see Balberg, paragraph [0048]: “It should be understood that the light output port OP may be integral with the light emitting element(s) or may be constituted by a distal end of an optical fiber unit”) configured to transmit a second plurality of modulated photons (see Balberg, paragraph [0163]: “As the number of photons 821 can be monitored, for example by blocking transmission of photons 250 though coupler 851 and detecting the number of photons 821 reaching the detection unit, the contribution of the untagged photons to the first component I′1, can be isolated, assuming, as before, |EU|2>>|ET|2. The generated signals at three different frequencies represent, respectively, interference between photons 821 and the untagged photons 250 (I′2), interference between photons 821 and tagged photons 250 (I′3), and interference of tagged and untagged photons 250”). 
Regarding claim 1, Balberg discloses all the claimed limitations with the exception of a plurality of fiber array spectral translator (FAST) fibers positioned at the distal end of the endoscope; and a first image collector that includes one or more of imaging fibers or a camera sensor.
Neiss from the same or similar fields of endeavor discloses a plurality of fiber array spectral translator (FAST) fibers positioned at the distal end of the endoscope (see Neiss, paragraph [0035]: “FAST can be implemented with multiple detectors. The FAST system allows for massively parallel acquisition of full-spectral images. A FAST fiber bundle may feed optical information from its two-dimensional non-linear imaging end (which can be in any non-linear configuration, e.g., circular, square, rectangular, etc.) to its one-dimensional linear distal end”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Neiss with the teachings as in Balberg. The motivation for doing so would ensure the system to have the ability to use system and method disclosed in Neiss to include a Fiber Array Spectral Translator (FAST) device to allow for massively parallel acquisition of full-spectral images wherein FAST fiber bundle may feed optical information from is two-dimensional non-linear imaging end to its one-dimensional linear distal end and the distal end feeds the optical information into associated detector rows wherein the detector may be a CCD detector having a fixed number of rows with each row having a predetermined number of pixels thus including FAST fibers positioned at the distal end of the endoscope so that a few to thousands of full-spectral-range, spatially resolved spectra can be acquired simultaneously in order to reduce acquisition time by utilizing the FAST device.
Regarding claim 1, the combination teachings of Balberg and Neiss as discussed above discloses all the claimed limitations with the exception of a plurality of a first image collector that includes one or more of imaging fibers or a camera sensor.
Treado from the same or similar fields of endeavor discloses a first image collector that includes one or more of imaging fibers or a camera sensor (see Treado, paragraph [0038]: “A FAST fiber bundle may feed optical information from is two-dimensional non-linear imaging end (which can be in any non-linear configuration, e.g., circular, square, rectangular, etc.) to its one-dimensional linear distal end. The distal end feeds the optical information into associated detector rows. The detector may be a CCD detector having a fixed number of rows with each row having a predetermined number of pixels”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Treado with the teachings as in Balberg and Neiss. The motivation for doing so would ensure the system to have the ability to use system and method disclosed in Treado to include a Fiber Array Spectral Translator (FAST) device to allow for massively parallel acquisition of full-spectral images wherein FAST fiber bundle may feed optical information from is two-dimensional non-linear imaging end to its one-dimensional linear distal end and the distal end feeds the optical information into associated detector rows wherein the detector may be a CCD detector having a fixed number of rows with each row having a predetermined number of pixels thus including FAST fibers within the body of the endoscope and imaging with the camera chips and the FAST fibers simultaneously so that a few to thousands of full-spectral-range, spatially resolved spectra can be acquired simultaneously in order to reduce acquisition time by utilizing the FAST device.
Regarding claim 2, the combination teachings of Balberg, Neiss, and Treado as discussed above also disclose the hybrid imaging product of claim 1, further comprising a third plurality of source illumination fibers configured to transmit a third plurality of unmodulated photons (see Balberg, paragraph [0068]: “The detection assembly 102A detects the modulated photons (“tagged photons”) and the unmodulated photons at the original frequency (“untagged photons”) at the two measurement conditions, for each of the illuminating wavelengths” and paragraph [0172]: “Optical elements, preferably optical fibers, associated with illumination and detection assemblies are positioned inside the circular opening of the transducer arrangement”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Balberg, Neiss, and Treado as discussed above also disclose the hybrid imaging product of claim 1, further comprising a second image collector, wherein the second image collector includes one or more of imaging fibers or a camera sensor (see Treado, paragraph [0050]: “a conceptual design of the SkyBoss sensor may include miniaturized collection optics/cameras and a small embedded processor. The optics and cameras may be located in a ball pan tilt unit for easy control over the imaging region of interest”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balberg in view of Neiss, further in view of Treado, and further in view of Krattiger (US 20090266999 A1, hereinafter referred to as “Krattiger”).
Regarding claim 4 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Balberg, Neiss, and Treado as discussed above also disclose an endoscopic system, the endoscopic system comprising: 
a hybrid imaging product that includes:
an illumination source (see Balberg, paragraph [0151]: “an illumination assembly 101A includes one or more light emitter (not shown) and a light guiding unit including light guides, optical fibers or fiber bundles 810 and 814 optically coupled to each other by a coupler 850”); 
a first modulator that modulates at least the first plurality of modulated photons for the first plurality of source illumination fibers (see Balberg, paragraph [0154]: “the optical unit (i.e., the length of the fiber portion 811 and the position of couplers 850 and 851 along fibers 810 and 813) is configured such that light traveling through fiber 811 is coherent with light, collected by input port IP and arriving at coupler 851, so as to satisfy the interference condition”); and 
a second modulator that modulates at least the second plurality of modulated photons for the second plurality of source illumination fibers (see Balberg, paragraph [0155]: “As photons 820 from fiber 811 interfere with tagged and untagged photons 250 propagating in fiber 813, the intensity of light reaching the detector(s) is modulated in time”).
Regarding claim 4, the combination teachings of Balberg, Neiss, and Treado as discussed above discloses all the claimed limitations with the exception of a shaft comprising a distal end.
Krattiger from the same or similar fields of endeavor discloses a shaft comprising a distal end (see Krattiger, paragraph [0033]: “the imaging lens and the first image sensor may be positioned inside an endoscopically usable shaft and close its distal end”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Krattiger with the teachings as in Balberg, Neiss, and Treado. The motivation for doing so would ensure the system to include use apparatus for fluorescent imaging disclosed in Krattiger to position imaging sensor inside an endoscopically usable shaft wherein the shaft has a distal end and the imaging lens and sensor are positioned close to its distal end thus comprising a shaft in endoscopic system wherein the shaft comprising a distal end in order to structure a flexible endoscope including a distal end so that it can be inserted within one or more of a body orifice, a body cavity, an incision.
Regarding claim 5, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose the endoscopic system of claim 4, wherein the hybrid imaging product further comprises a third plurality of source illumination fibers configured to transmit a third plurality of unmodulated photons (see Balberg, paragraph [0068]: “The detection assembly 102A detects the modulated photons (“tagged photons”) and the unmodulated photons at the original frequency (“untagged photons”) at the two measurement conditions, for each of the illuminating wavelengths” and paragraph [0172]: “Optical elements, preferably optical fibers, associated with illumination and detection assemblies are positioned inside the circular opening of the transducer arrangement”).
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 6, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose the endoscopic system of claim 4, wherein the hybrid imaging product further includes a second image collector, and the second image collector includes one or more of imaging fibers or a camera sensor (see Treado, paragraph [0050]: “a conceptual design of the SkyBoss sensor may include miniaturized collection optics/cameras and a small embedded processor. The optics and cameras may be located in a ball pan tilt unit for easy control over the imaging region of interest”).
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 7, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose the endoscopic system of claim 4, wherein the illumination source includes an incandescent lamp, halogen lamp, light emitting diode (LED), quantum cascade laser, quantum dot laser, external cavity laser, chemical laser, solid state laser, organic light emitting diode (OLED), electroluminescent device, fluorescent light, gas discharge lamp, metal halide lamp, xenon arc lamp, induction lamp, or combinations thereof (see Balberg, paragraph [0049]: “the illumination assembly may include at least two light emitters (e.g., laser diodes), for example one emitting narrow bandwidth photons of a wavelength within the range of 605 nm to 805 nm and the other emitting photons of a wavelength within the range of 800 nm to 1300 nm; or may include a broadband light source”).
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 8, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose the endoscopic system of claim 4, wherein the first modulator or the second modulator is each independently one or more of an acousto-optic tunable filter (AOTF), a liquid crystal tunable filter (LCTF), a multivariate optical element (MOE), a filter wheel, a patterned etalon filter, a multi-conjugate filter (MCF), or a conformal filter (CF) (see Neiss, paragraph [0035]: “The filter 74 may be a Liquid Crystal Tunable Filter (“LCTF”), an Acousto-Optical Tunable Filter (“AOTF”), or a Fiber Array Spectral Translator (“FAST”)”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 9 is rejected for the same reasons as discussed in claim 4 above. In addition, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose a method of generating a fused image using an endoscopic system, the method comprising: 
generating a first image from a first plurality of modulated photons (see Treado, paragraph [0031]: “first collection optics may be configured so as to collect a first plurality of interacted photons from a region of interest. first plurality of interacted photons may be detected by a first detector to thereby generate a RGB video image”); 
generating a second image from a second plurality of modulated photons (see Treado, paragraph [0031]: “A second collection optics may be configured so as to collect a second plurality of interacted photons from said region of interest. This second plurality of interacted photons may be passes through a filter”); and 
overlaying the first image and the second image to thereby generate a fused image (see Treado, paragraph [0037]: “FAST can be implemented with multiple detectors. Color-coded FAST spectroscopic images can be superimposed on other high-spatial resolution gray-scale images”).
The motivations for combining the references has been discussed in claim 4 above.
Regarding claim 10, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose the method of claim 9, further comprising: 
generating a third image from a third plurality of unmodulated photons (see Balberg, paragraphs [0067]-[0068]: “an interference pattern resulting in a speckle image is generated on the input port IP of the detection assembly... The detection assembly 102A detects the modulated photons (“tagged photons”) and the unmodulated photons at the original frequency (“untagged photons”) at the two measurement conditions, for each of the illuminating wavelengths”).
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 11, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose the method of claim 9, wherein the third plurality of unmodulated photons are NIR photons, SWIR photons, eSWIR photons, or combinations thereof (see Treado, paragraph [0006]: “Spectroscopic devices operate over a range of wavelengths due to the operation ranges of the detectors or tunable filters possible. This enables analysis in the Ultraviolet (UV), visible (VIS), near infrared (NIR), short-wave infrared (SWIR), mid infrared (MIR) wavelengths and to some overlapping ranges. These correspond to wavelengths of about 180-380 nm (UV), 380-700 nm (VIS), 700-2500 nm (NIR), 850-1700 nm (SWIR), and 2500-25000 nm (MIR)”).
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 12, the combination teachings of Balberg, Neiss, Treado, and Krattiger as discussed above also disclose the method of claim 9, wherein each of the first plurality of modulated photons and the second plurality of modulated photons are independently VIS or VIS-NIR (see Treado, paragraph [0006]: “Spectroscopic devices operate over a range of wavelengths due to the operation ranges of the detectors or tunable filters possible. This enables analysis in the Ultraviolet (UV), visible (VIS), near infrared (NIR), short-wave infrared (SWIR), mid infrared (MIR) wavelengths and to some overlapping ranges. These correspond to wavelengths of about 180-380 nm (UV), 380-700 nm (VIS), 700-2500 nm (NIR), 850-1700 nm (SWIR), and 2500-25000 nm (MIR)”).
The motivation for combining the references has been discussed in claim 9 above.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484  

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484